Opinion issued April 20, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00583-CR
                            ———————————
              CHRISTOPHER JAKE JEANSONNE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Case No. 1537931


                                  OPINION

      A jury found appellant, Christopher Jake Jeansonne, guilty of the felony

offense of sexual assault of a child.1     After finding true the allegation in an

enhancement paragraph that appellant had been previously convicted of a felony

1
      See TEX. PENAL CODE ANN. § 22.011(a)(2)(A), (c), (f).
offense, the trial court assessed his punishment at confinement for life. 2 In three

issues, appellant contends that the evidence is insufficient to support his conviction

and the trial court erred in admitting certain evidence.

      We affirm.

                                    Background

      The complainant testified that in October 2016, she was fifteen years old and

in the tenth grade at school. Her best friend was A.K., and they did “[e]verything”

together. The complainant and A.K. were the same age.

      Prior to October 2016, the complainant and A.K. were also friends with

M.L., and the three girls regularly “hung out.” M.L. was a year older than the

complainant, but they were in the same grade at school. When the complainant,

A.K., and M.L. hung out together, they did so at either A.K.’s house or M.L.’s

house because those two girls lived in the same neighborhood and only a couple of

streets apart from each other. The complainant noted that there were times during

her friendship with M.L. when they did not get along. 3

      The complainant further testified that appellant is M.L.’s uncle, and the

complainant first met appellant when she was thirteen or fourteen years old. When

the complainant, A.K., and M.L. spent time at M.L’s house, appellant would also

2
      See id. § 12.42(c)(2).
3
      The complainant stated that she and M.L. stopped being friends before the fall of
      2016 and she had not been friends with M.L. “for months” before October 2016.

                                          2
be there. Most of the time M.L.’s mother was not at M.L.’s house when the girls

were there, and appellant would look after the complainant, A.K., and M.L.; he

would spend time with them. The complainant described her relationship with

appellant as “a family friend” because he would “watch[] over” the girls and he

was related to M.L.’s mother. Appellant acted more like the girls’ friend than an

adult, and appellant would participate in the girls’ conversations.

      According to the complainant, on or about October 1, 2016, the complainant

attended a party at A.K.’s house to celebrate A.K.’s grandparents’ birthdays or

anniversary. The complainant and A.K. were not friends with M.L. at the time,

and the complainant did not see M.L. on the day of the party. The party at A.K.’s

house started in the evening, and the people who attended the party were either

A.K.’s family members or family friends.         The complainant and A.K. drank

alcohol—a “mixed drink” in a cup—at the party, and the complainant drank “two

glasses at most”; “[i]t wasn’t much.”

      At some point, about “[m]id-party,” appellant showed up at A.K.’s house

with a dog. Appellant was not invited to the party. When appellant arrived at

A.K.’s house, there were still a lot of people at the party. The complainant was

near the front door of the house with A.K., and they answered the door when

appellant arrived.   Appellant was at A.K.’s house with the dog for about ten

minutes, and then the complainant and A.K. walked with appellant to M.L.’s house


                                          3
so that appellant could drop off the dog because he wanted to come back to the

party. Only appellant, the complainant, and A.K. walked to M.L.’s house, and they

talked on the way like they were friends. At M.L.’s house, appellant took the dog

inside, and the complainant and A.K. waited outside. After appellant came back

out of the house, the three walked back to A.K.’s house.

      When they returned to A.K.’s house, there were fewer people there, but

A.K.’s mother and father and A.K.’s uncle, Matt, 4 were still there and awake. But

eventually, only the complainant, A.K., appellant, and Matt remained awake.

Around midnight, the four of them were in the backyard of A.K.’s house near the

fire pit. The complainant and A.K. were singing and dancing in the backyard, and

appellant and Matt were talking. Everyone was happy.

      At some point, appellant went inside A.K.’s house. After appellant went

inside, the complainant went inside because she was hungry. A.K. and Matt stayed

outside. While inside the house, the complainant saw appellant go to the bathroom

near the kitchen. The complainant heard “something,” like a noise, coming from

the bathroom. The light to the bathroom was not on, and appellant peeked his head

out and told the complainant to “come here.” The complainant went to the door of

the bathroom, and appellant grabbed her hand and pulled her inside the bathroom.

Appellant closed the bathroom door. Appellant pulled down the complainant’s


4
      “Matt” is A.K.’s uncle’s nickname.

                                           4
spandex bottoms and underwear and started kissing the complainant on her lips.

While in the bathroom the complainant said either “[s]top” or “they’re going to

know.” Appellant replied, “[S]hh, they’re not going to know.”

      Appellant and the complainant moved in front of the sink, with the

complainant facing the sink. Appellant was behind her. Appellant then penetrated

the complainant’s vagina with his penis. The complainant “froze.” She said

nothing. Appellant told the complainant, “I’ve been waiting so long to fuck you.”

Appellant stopped penetrating the complainant’s vagina and ejaculated into the

toilet. When the sexual assault was over and appellant turned the bathroom light

on, the complainant saw appellant’s semen inside the toilet.

      Appellant told the complainant to “stay [in the bathroom] while he [went]

out first.” Appellant closed the bathroom door behind him when he left. The

complainant remained in the bathroom for a couple of minutes, kneeling down

behind the door “trying to figure out what . . . to do[] [and] what had happened.”

The complainant assumed that appellant went out to the backyard because when

she exited the bathroom, he came back into the house. Appellant asked if she was

“okay.” The complainant said that she felt “like [she was] going to throw up,” to

which appellant responded, “[A]re we not talking about it[?]”

      The complainant could not recall what happened right after her exchange

with appellant, but then appellant started making the complainant an egg sandwich


                                         5
in the kitchen. At some point, A.K. and Matt also came into the kitchen. The

complainant sat near where appellant was cooking, although she did not think that

she was acting normal. To the extent that she appeared “normal” to anyone else,

the complainant explained that she behaved the way she did after the sexual assault

because she “didn’t want to make it obvious to everyone” what had just happened

as she was scared and she “didn’t do anything to stop” the sexual assault.

      After eating, the complainant and A.K. started to go upstairs to get ready for

bed. At the time, appellant was in the bathroom again, and the complainant saw

him “looking out the bathroom” at her and “trying to get [her] to go back to the

bathroom.” The complainant went upstairs.

      While upstairs, A.K. noticed that the complainant was “acting different[ly],”

and the complainant told A.K. that she was not going to go to sleep until appellant

left the house. The complainant asked A.K. if she would have Matt tell appellant

to leave.   After appellant left the house, Matt came upstairs to talk to the

complainant. Matt asked the complainant “[D]id [appellant] do what I think he

did,” and the complainant responded, “[Y]es.” Matt became upset and ran outside.

      Later that night, the complainant told A.K.’s mother, Laura, about what had

happened.   When speaking with Laura, the complainant was emotional.            The

complainant asked Laura not to call law enforcement officers. But the next day,

law enforcement officers came to A.K.’s house, and the complainant went to the


                                         6
hospital where she had a sexual assault examination. The complainant noted that

in between the time she was sexually assaulted and the time she was examined at

the hospital, she had used the restroom, peed, and used toilet paper to wipe her

vaginal area.

      The complainant also testified that appellant had done things that made her

feel uncomfortable in the past. He would “say certain things” and give her “certain

looks.” For instance, the day before the party at A.K.’s house, appellant needed a

ride, and he asked Laura to drive him somewhere. A.K. and the complainant

cleaned out the car, and then they both got in the backseat of the car. Because the

complainant sat in the backseat behind the front seat where appellant sat, she said,

“[M]y legs are up if you want to come back”—meaning that appellant “could scoot

the seat back as far as he needed because he[] [was] sitting in the [front] passenger

seat in front of [her].” In response, appellant gave the complainant a “look,” like a

“smirk,” and the complainant believed that appellant was making some sort of

“dirty joke.” 5 Laura, A.K.’s mother, was not in the car at the time.

      Additionally, the complainant noted that appellant had hugged her in the

past, and he had touched her in a way on a “few” occasions that made her feel

uncomfortable. One time, appellant gave the complainant a hug and the way he

took his hand away after the hug was “like a rub.” It was not a “normal hug.” In
5
      A.K. recalled this car incident in her testimony and noted that appellant “smirked”
      in response to the complainant’s statement and that “it was just weird.”

                                           7
the past, the complainant told both A.K. and M.L. that appellant had made her feel

uncomfortable.

      Finally, when asked at trial, “[D]o you see the person in th[e] courtroom

[who] penetrated your vagina with his penis in the bathroom [at] . . . the beginning

of October 2016,” the complainant identified appellant. The complainant stated

that she did not lie about the sexual assault to “get back at” M.L. 6

      A.K. testified that the complainant was her best friend in 2015 and 2016, and

they “hung out” almost every day. Around that time, A.K. and the complainant

were also friends with appellant’s niece, M.L. A.K. first met appellant when

M.L.’s mother introduced him; he was living at M.L.’s house at the time, and A.K.

met him there. A.K. estimated that, in 2016, she had known appellant for about a

year or two. A.K. knew that appellant had been “in jail before.”

      According to A.K., M.L. lived down the street from her, and when A.K. and

the complainant would hang out at M.L.’s house, appellant was “always around”

them. They would “hang out,” appellant would talk to them, and appellant would

drive the girls to places. Appellant would talk to the girls as a friend and not like

an adult.   M.L.’s mother was not usually at M.L.’s house, so it was mostly

appellant, M.L., A.K., and the complainant that would be there.

6
      The complainant also testified that she had a boyfriend in the fall of 2016 whom
      she knew from school. The complainant and her boyfriend were sexually active,
      and she saw her boyfriend either two days before or a day before the party at
      A.K.’s house. They had sex at that time, without using a condom.

                                           8
      A.K. noted that one time she was sitting on the couch watching television at

M.L.’s house with M.L. Appellant came into the room and sat on A.K. while she

was lying down. A.K. “kept telling him to get off [of her] but he wouldn’t get off.”

Appellant then started “playing with [her] hair and . . . touching [her] hand.” A.K.

stated that it was “kind of weird” and it made her feel uncomfortable, but she did

not want to “make a scene” so she “didn’t speak up much about it.” When she

tried to talk to M.L. about what had happened, M.L. “kind of dismissed it.”

      A.K. further explained that appellant also “played around” and “wrestled”

with the complainant and did things that appellant “probably shouldn’t do

with . . . [his] sister’s kid[’]s friend[].” Appellant hugged the complainant a lot and

“picked her up a lot.” He also made comments about the complainant’s body and

appearance, but A.K. could not recall what specifically appellant had said.

Appellant paid more attention to the complainant than to the other girls.

      A.K. testified that on October 1, 2016 there was a party at her house for her

grandparents’ birthdays.      The party started during the day, and A.K.’s

grandparents, parents, Matt, and the complainant attended the party. A.K. noted

that she drank alcohol at the party, and she estimated that she had one or two cups

of a mixed punch.

      According to A.K., appellant was not invited to the party, but he showed up

unannounced, with a dog, around 11:00 p.m. or 12:00 a.m. Appellant was looking


                                          9
for A.K.’s father, who was asleep. Appellant was invited to stay at the party, but

because he had a dog with him, A.K. and the complainant walked with appellant to

M.L.’s house to drop off the dog. The complainant and appellant walked behind

A.K. on the way to M.L.’s house, and they were talking. Upon arriving at M.L.’s

house, A.K. and the complainant waited outside while appellant went inside to put

the dog away. The three of them then walked back to A.K.’s house. When they

got back, Matt, A.K., the complainant, and appellant were the only people still

awake so they went to the backyard to sit by the fire pit and “hang[] out.” A.K.

believed that it was about 1:00 a.m.

      At some point, appellant went inside to go to the bathroom. Shortly after

that, the complainant went inside on her own to get a drink. Because appellant was

already inside the house at that point, appellant and the complainant were in the

house at the same time, while A.K. and Matt stayed outside. After about fifteen

minutes, A.K. looked up at a window on the house and could see that the bathroom

and the dining room were dark; there were no lights on. A.K. could not see

anything or anybody inside. She thought it was odd, but she continued to stay

outside. About twenty minutes later, both A.K. and Matt went inside the house

and found appellant and the complainant in the kitchen. Appellant was making an

egg sandwich, and the complainant was sitting in the kitchen. The complainant did

not appear upset, and she was not crying at the time.


                                         10
      When appellant finished cooking, the complainant took the sandwich, and

she and A.K. tried to go upstairs. But the complainant refused to go upstairs

without appellant leaving the house. The complainant was “shooken up” and

would not tell A.K. what was wrong. A.K. went to find Matt and asked Matt to tell

appellant to leave the house. Matt did not ask A.K. any questions and just told

appellant that “it was time to go.” After appellant left the house, Matt could tell

that something was wrong. Matt went upstairs and found the complainant “shaken

up.” The complainant was crying and shaking, and Matt asked the complainant if

appellant “had touched her.”      The complainant “just cried.”      Although the

complainant would not tell Matt was what wrong, A.K. opined that Matt “kind of

assumed” and “ran outside . . . to go look for [appellant].” Around 2:00 a.m. or

3:00 a.m., A.K. went to wake up her mother, Laura.

      After waking up Laura, A.K. told her that Matt had left the house, the

complainant was crying, and A.K. did not know what was wrong. Laura took the

complainant into A.K.’s room and talked to her for about ten or fifteen minutes.

The complainant told Laura that she did not want law enforcement officers to be

called.

      After Laura left A.K.’s room, A.K. went inside and found the complainant

still shaking and hysterically crying.   The complainant told A.K. “what [had]

happened.” Specifically, the complainant told A.K. that appellant “went into the


                                         11
bathroom” and then “asked [the complainant] to come [t]here.” It was dark. The

complainant went to the bathroom and appellant “closed the door.” Appellant

“bent [the complainant] over the sink and raped her.” The complainant told A.K.

that she did not want to involve law enforcement officers because she was afraid,

and she did not want to mess up her relationship with A.K. or with her parents.

      After sleeping for a few hours, A.K.’s father woke the girls up the next

morning and told them that law enforcement officers were downstairs.              The

complainant spoke with law enforcement officers at A.K.’s house and then the

complainant “had to go with [the officers] to get . . . a bunch of procedures . . . and

tests” completed.

      A.K. noted that at the time of trial she was friends with M.L., but they had

gone “through some rough patches,” and in October 2016, they were not friends.

According to A.K., her and M.L. were not friends “for like two months and then

[they were] friends again.” A.K. noted that at some point before October 2016, the

complainant and M.L. had “some problems” that “involve[d] some boy.”

      Matt testified that he is A.K.’s uncle and the brother of Laura. In October

2016, there was a party at A.K.’s home for the birthdays of Matt’s parents—A.K.’s

grandparents. Family members were invited to the party as well as A.K.’s friend,

the complainant. Matt arrived at the party around 6:30 p.m., and later in the night,

around 8:00 p.m. or 9:00 p.m., he met appellant who had stopped by A.K.’s house


                                          12
with a dog. Appellant left A.K.’s house with the dog, but he returned around

11:00 p.m. without the dog. Matt’s parents went to bed around 11:00 p.m. or

12:00 a.m., and Laura went to bed around 1:00 a.m. At that point, the only people

who were awake at the house were Matt, A.K., the complainant, and appellant.

According to Matt, the four of them “stayed up and hung around the []fire [in the

backyard] listening to music and talking.” At some point, the complainant went

inside A.K.’s house. Appellant then went inside about ten minutes after that. Matt

and A.K. stayed outside. Matt noticed appellant go into the bathroom. And about

five to ten minutes later, Matt saw appellant and the complainant in the kitchen;

appellant was making eggs. Matt estimated that appellant and the complainant

were inside the house alone for about thirty minutes. According to Matt, he stayed

outside the house and appellant and the complainant both came back outside. The

complainant sat down beside A.K., and moments later, A.K. said, “[U]ncle Matt

make him leave.” Matt then told appellant, “[T]hat’s the end of the evening. It’s

time to go [a]head and wrap it up.” Appellant stood up quickly and walked

through the house to the front door.

      After appellant left, Matt saw the complainant sitting in a lawn chair with

her knees to her chest. She was in a defensive position and covering her face like

she was trying to hide her tears. A.K. kept asking the complainant what was

wrong, but the complainant stayed quiet. Matt asked the complainant if appellant


                                       13
had “touch[ed] her,” and the complainant began to cry loudly. In response, Matt

got mad and ran through the house and out the front door. He yelled for appellant

and ran down the street in the direction of M.L.’s house. Matt expected to see

appellant because it had only been two or three minutes since appellant had left

A.K.’s house, but he did not see him anywhere. Matt heard Laura calling his name

and yelling at him to come back to A.K.’s house. Matt went back to A.K.’s house,

and Laura told him to go to bed.

      The next morning when Matt woke up, Laura told him that she had called

law enforcement officers and that they were on the way to the house. When law

enforcement officers arrived, they spoke to “people that were involved” and the

complainant went with them.

      Matt noted that he did not see the complainant drinking alcohol on the night

of the party. And he clarified that it was possible that the complainant went into

the bathroom as well that night, but he did not see her do so.

      Laura testified that A.K. is her daughter and Matt is her brother. Laura lives

in a home in Katy, Harris County, Texas.7 M.L.’s mother lives in the same

neighborhood as Laura, and A.K. and M.L. were friends. 8 At some point, M.L’s

mother introduced Laura to appellant, M.L.’s uncle. Appellant lived at M.L.’s


7
      Laura gave the exact street address of her home during her testimony.
8
      Laura noted that at the time of trial, A.K. and M.L. were still friends.

                                            14
house. At the time, appellant was using a different name than his legal name.

Laura would see appellant in passing because they lived in the same neighborhood.

According to Laura, when M.L.’s mother was “out,” appellant would watch

whatever girls were over at M.L.’s house. This included A.K. and sometimes the

complainant.

      As to the party at her house on October 1, 2016, Laura stated that her family

was celebrating the birthdays of her parents—A.K.’s grandparents. Close friends

and family members were invited to the party. The complainant, who was friends

with A.K.,9 attended the party. Both the complainant and A.K. drank two wine

coolers with Laura’s permission during the party. Laura noted that at some point

in the night, around 7:00 p.m. or 8:00 p.m., appellant showed up at the house,

although he had not been invited to the party. Laura, who was in the backyard,

heard someone say that appellant was at the house, and she went to the front of the

house to say hello. Laura was surprised to see appellant because he had “never

really come over before” and he had not been invited to the party. Laura said hello

to appellant, and when appellant began talking to Laura’s husband and her brother,

Laura returned to the backyard.

      According to Laura, the party lasted “[l]ate into the night,” and she went to

bed around 1:00 a.m. or 2:00 a.m. When Laura went to bed, Matt, A.K., the
9
      Laura stated that at the time of trial A.K. and the complainant were still friends,
      but they were not as close as they had been in 2016.

                                          15
complainant, and appellant were still awake. A little while later, A.K. woke Laura

up. A.K. was “really freaked out,” anxious, scared, and had a sense of urgency in

her voice.    Based on what A.K. told her, Laura jumped out of bed and ran

downstairs and out her front door to yell for Matt to come back in the house. Matt

had gone after appellant and was down the street.

      After Matt returned to the house, Laura tried to talk to the complainant. The

complainant was scared and very upset. Her arms were crossed, and she was

shaking.     The complainant appeared to be under stress from what had just

happened to her. The complainant told Laura that “she wanted to forget it, she

didn’t want to talk about it, [and] she just wanted to forget it happened.” Laura

asked the complainant if something had happened with appellant, but the

complainant told her that she “didn’t want [Laura] to call her parents” or law

enforcement officers. Eventually, the complainant told Laura that appellant was in

the bathroom while the complainant was in the kitchen. Appellant called the

complainant over to the bathroom, and the complainant thought that appellant

wanted to show her something or tell her something.        When the complainant

walked over to the bathroom, appellant grabbed her arm and pulled her into the

bathroom. Appellant started kissing the complainant. He then pulled down her

pants and had sex with her. Appellant ejaculated into the toilet. Afterward, the




                                        16
complainant felt nauseous and “like she was going to throw up.” When she knelt

down over the toilet, she saw appellant’s semen, and she flushed the toilet.

      Camille Cole, a registered nurse at Texas Children’s Hospital and a certified

Sexual Assault Nurse Examiner, testified that she performed a sexual assault

examination on the complainant on October 2, 2016. The complainant reported

tenderness during a certain portion of the sexual assault examination, but no

bleeding, tears, bruising, or swelling was observed. Cole testified that although

there were no injuries to the complainant’s genital and anal area, that did not

“mean that nothing happened to the area” and it did not mean that a sexual assault

did not occur. The complainant had two broken fingernails on her right hand, but

those were the only injuries Cole saw on the complainant’s body. Cole stated that

it was not surprising that a fifteen-year-old female did not have injuries from a

sexual assault because of the characteristics of the parts of the body at issue. Most

of the patients that Cole had examined after a sexual assault did not have injuries.

      As part of the sexual assault examination, Cole testified that she collected

oral, vaginal, anal, fingernail, and buccal swabs from the complainant. She also

collected the complainant’s underwear that was worn before and after the sexual

assault, and fingernail scrapings because of the complainant’s broken fingernails.

When Cole asked the complainant what part of appellant’s body touched what part

of the complainant’s body, the complainant stated, “[H]is penis in my vagina.”


                                         17
      The trial court admitted into evidence copies of the complainant’s medical

records related to her sexual assault examination.        The records note that the

complainant’s appearance and behavior were cooperative and tearful. The records

state that the complainant told Cole and a social worker at the hospital the

following about the sexual assault:

      I was at my best friend[’]s house . . . . He (“Chris” [H]ispanic 44 year
      old male) pulled me in the bathroom. He started kissing me on the
      mouth. I pushed him off of me but he came back at me, pulling my
      spandex down. He pushed me in front of the counter, he took off his
      belt. He raped me. It lasted about 2-3 minutes, then he was done. He
      did not wear a condom. He finished in the toilet. . . . He told me to
      stay in there. I felt like I was gonna throw up. I acted drunk but I
      only drank one drink with punch and alcohol in it. Then I went to
      sleep in my best friend[’]s bed, she knew something was wrong and I
      told her, then she told her uncle. They called the cops. . . . He’s come
      onto me and my best friend before[.][10]

      The complainant’s medical records also state that the sexual assault

examination revealed that the complainant had two broken fingernails on the right

hand, but no other injuries. The genital and anal examination showed no bleeding,

no tears, no bruising, and no swelling. Certain areas were not visualized due to the

complainant’s tenderness.

      In the complainant’s medical records is a note from the social worker who

met with the complainant at the hospital. The social worker’s note states:


10
      Related to patient history, the medical records note: “[T]his is a 15 yr F with a
      sleepover at a friend’s house and was sexually assaulted by a 44 yr old neighbor[]
      (has been in prison), vaginal/penile penetration, no condom used.”

                                          18
      [The complainant] reported that last night she went to stay with a
      friend. They were having a party at the home that night and [the
      complainant] consumed some alcohol. Others were also drinking. An
      uncle of one of the [complainant’s] former friends was at the party.
      This man was 44 and named Chris. Chris pulled the [complainant]
      into the bathroom. He kissed her on the lips and [s]tarted pulling her
      pants down. She pushed him away but he came back and put his
      penis into her vagina[]. He then “finished” in the toilet. It lasted
      about 3 minute[s] but seemed [v]ery long to [the complainant]. She
      went back upstairs to sleep with her friend who thought the
      [complainant] was behaving oddly and [the complainant] told her
      what had happened. The friend went [d]ownstairs [and] told her
      parents. They were not able to reach the [complainant’s] mother and
      they called the police. The police went to the [complainant’s] parents’
      house to ask them to bring some [c]lothes for the [complainant] and
      they all went . . . to the friend’s house. [The complainant] and her
      parents came to the [hospital] for treatment.

The social worker’s note also states that “[a]t some point[,] an adult at the party

advised the [complainant] to be careful with [appellant].” And appellant “put his

hand on the [complainant’s] knee.” At the end of the night, the complainant

“refused to go downstairs [in the house] until she knew [that appellant] ha[d] left”

the house.

      Zury Phillips, a DNA analyst at the Harris County Institute of Forensic

Sciences, testified that she performed DNA testing related to the complainant’s

case. Phillips received a known DNA sample from the complainant as well as oral,

vaginal, anal, and fingernail swabs taken from the complainant. She also received




                                        19
a pair of underwear that had been collected during the complainant’s sexual assault

examination. Finally, she received a known DNA sample from appellant. 11

      As to DNA testing results, Phillips testified that as to the vaginal swab

collected from the complainant only a single-source DNA profile of a female

individual could be obtained, and that DNA profile was consistent with the

complainant. Appellant was excluded as a source of the DNA profile found on the

vaginal swab. According to Phillips, if a male had not ejaculated inside a female’s

vagina, she would not expect to find any sperm DNA in a vaginal swab taken from

the female individual. Other possible explanations as to why sperm DNA may not

be found in the vaginal cavity would be that the female individual had urinated, she

had wiped her vaginal area with toilet paper, or she had sat for a long time period.

      As to the oral swab collected from the complainant, Phillips testified that

only a single-source DNA profile of a female individual could be obtained, and the

complainant could not be excluded as a possible source of that DNA profile.

Appellant was excluded as a source from the DNA profile found on the oral swab.

Phillips noted that when a swab is taken of a particular individual’s mouth, she

expects that individual’s DNA to be found.




11
      Katy Police Department (“KPD”) Officer R. McQurter testified that in October
      2016, he collected two buccal swabs from appellant after appellant consented to
      giving a DNA sample to the officer.

                                         20
        As to the anal swab collected from the complainant, Phillips explained that,

related to the non-sperm fraction, only a single-source DNA profile of a female

individual could be obtained, and the complainant could not be excluded as a

possible source of the DNA profile found on the anal swab. As for the sperm

fraction from the anal swab, DNA results could not be obtained.

        As to the fingernail swab collected from the complainant, Phillips stated that

only a single-source DNA profile of a female individual could be obtained, and the

complainant could not be excluded as a possible source of that DNA profile.

Appellant was excluded as a source of the DNA profile found on the fingernail

swab.

        Finally, as to the underwear that was collected from the complainant,

Phillips testified that semen was depicted on the underwear and at least two sperm

cells were confirmed using a microscope. Blood was also detected. Phillips

performed DNA testing on the semen stain on the underwear, during which she

sought to isolate the sperm cells from the non-sperm cells. As to the non-sperm

fraction, the DNA results showed a mixture of DNA from three individuals. The

complainant could not be excluded as a possible contributor to the mixture, but

appellant was excluded as a contributor to the mixture. As to the sperm fraction,

DNA results could not be obtained. Phillips explained, however, that because she

originally detected male DNA in the semen stain, she “went further with the


                                          21
Y-STR [test][12] to see if [she] could gain more information from the small [amount

of] male DNA [that was] present.” She detected two male DNA profiles, but the

“levels were so low” that she could not make any comparisons or determine “who

[was] who.” She could not compare appellant’s DNA with the two male DNA

profiles obtained through the Y-STR DNA testing. The trial court admitted into

evidence a copy Phillips’s report.

      KPD Detective J. Belton testified that he was assigned to the complainant’s

case in October 2016. Belton noted that the sexual assault occurred at a home in

Katy, Harris County, Texas. During his investigation, Belton interviewed A.K.,

Laura, and Matt. The complainant participated in a forensic interview; Belton did

not interview her.

      Detective Belton also interviewed appellant as part of his investigation, and

Belton asked appellant questions about the party on October 1, 2016. Appellant

told Belton that he had arrived at A.K.’s home around 8:00 p.m. or 8:30 p.m., left

to drop off his dog, and came back to A.K.’s home, staying for one and a half or

two hours. According to Belton, this meant that appellant left A.K.’s home at

about 10:00 p.m. or 10:30 p.m. on October 1, 2016. Appellant first told Belton that

he “never went inside [A.K.’s] home” and he was only outside the home. But

12
      Phillips explained that Y-STR DNA testing means that she was looking only at
      male DNA found on the Y chromosome. Stated differently, “Y-STR is where we
      test[] for male DNA because we did detect small amounts of male DNA in the
      sample.”

                                        22
appellant changed his statement and said that he was in the living room of the

home. Then he said that he cooked eggs in the kitchen for the complainant.

Belton noted that the timeline that appellant provided for the night of October 1,

2016 was not consistent with what the other witnesses had told Belton.

      Additionally, during the interview, appellant told Detective Belton that the

complainant was lying about the sexual assault because she had “an issue with

[appellant’s] niece,” M.L.      Appellant “didn’t really know why, but [the

complainant] was making it up because . . . they weren’t getting along or had fallen

out or weren’t friends anymore.” Appellant also told Belton that he had sent a

Facebook “friend request[]” 13 to the complainant after the night of October 1,

2016, and he sent her a “friend request[]” even though he thought that the

complainant was harassing M.L.


13
            Facebook, Inc. is an online social media and social networking
            service company. In general, the Facebook service can be accessed
            from devices with Internet connectivity, such as personal computers,
            tablets[,] and smartphones. After registering, users can create a
            customized profile [page] revealing information about themselves.
            Users can post text, photos and multimedia of their own devising
            and share it with other users as friends[.] Users can use various
            embedded apps, and [they] receive notifications of their friends’
            activities. The Facebook account holder determines whether to
            allow a friend request, thus permitting the friend to access [her
            profile page and] account, or denying the friend request thereby
            blocking access to the [account holder’s profile page and] Facebook
            account.
      McKercher v. Morrison, No. 18cv1054 JM(BLM), 2019 WL 1098935, at *1 n.1
      (S.D. Cal. Mar. 8, 2019) (order) (internal citations and quotations omitted).

                                         23
      The trial court admitted into evidence the videotaped recording of

appellant’s interview with Detective Belton.     During his interview, appellant

admitted that he went to A.K.’s house with a dog on October 1, 2016 around

8:00 p.m. or 8:30 p.m. Appellant acknowledged that Laura was at the home as

well as A.K., the complainant, and someone’s brother. Appellant took the dog

back to M.L.’s house, with A.K. and the complainant accompanying him. The

girls were drinking alcohol out of a cup. Appellant returned to A.K.’s house and

stayed for one and a half or two hours before going back to M.L.’s house. While at

A.K.’s house, appellant went to the backyard where there was a fire. Appellant

talked to Matt about work. After everyone started to leave the party, appellant

stayed and talked to Matt for another thirty or forty-five minutes. At some point,

A.K. and the complainant went into the house, and A.K. came back out and said it

was time to go to sleep. Before leaving, however, appellant cooked an egg and

cheese sandwich for the complainant and went to the bathroom.            Appellant

estimated that it was about 10:30 p.m. or 11:00 p.m. when he left A.K.’s house.

      As to the complainant, appellant stated that the complainant was A.K.’s

friend and the complainant used to be friends with appellant’s niece, M.L. The

complainant and M.L. were no longer friends. Appellant stated that he had known

the complainant for about a year, although he also stated that the complainant and




                                        24
A.K. had been coming over to M.L.’s house since 2014—or about two years.

When the complainant was at M.L.’s house, appellant babysat her.

      According to appellant, while at A.K.’s house on October 1, 2016, “nothing

happened” with the complainant and he was never alone with her. Appellant did

not know why the complainant would be lying about having sex with appellant.

Appellant stated that the complainant had always been “a question in [his] mind”

and the complainant was lying because of M.L. After October 1, 2016, appellant

sent the complainant a Facebook “friend request[].”

      Finally, Roy Reed, a latent print examiner for the Harris County Sherriff’s

Department, testified that he had taken appellant’s fingerprints the morning of trial,

and he compared them to the fingerprints in State’s Exhibit 1, 14 a copy of

appellant’s penitentiary packet related to his two previous convictions for the

offense of aggravated sexual assault of a child in trial court cause numbers 666069

and 666070. Because the fingerprints matched, they showed that appellant was the

same person who had previously been convicted twice of the offense of aggravated

sexual assault of a child. The trial court’s judgments in State’s Exhibit 1 show that

appellant pleaded guilty to two offenses of aggravated sexual assault of a child.15




14
      The trial court admitted State’s Exhibit 1 into evidence.
15
      The lengths of the sentences that appellant received as a result of his convictions
      were redacted from the written judgments in the penitentiary packet.

                                           25
      The trial court also admitted into evidence State’s Exhibits 2 and 3. State’s

Exhibit 2 is a copy of the indictment in trial court cause number 666069, which

alleged that appellant, “on or about May 30, 1993, did then and there unlawfully,

intentionally and knowingly cause the penetration of the female sexual organ of

[A.R.] . . . , a person younger than fourteen years of age, by placing his sexual

organ in the female sexual organ of [A.R.].” (Emphasis omitted.) The indictment

also alleged that appellant, “on or about May 30, 1993, did then and there

unlawfully[,] intentionally and knowingly cause the sexual organ of [A.R.], a

person younger than fourteen years of age, to contact the sexual organ of

[appellant].” (Emphasis omitted.)

      State’s Exhibit 3 is a copy of the indictment in trial court cause number

666070, which alleged that appellant, “on or about May 30, 1993, did then and

there unlawfully, intentionally and knowingly cause the penetration of the female

sexual organ of [L.F.] . . . , a person younger than fourteen years of age, by placing

his finger in the female sexual organ of [L.F.].” (Emphasis omitted.)

                              Sufficiency of Evidence

      In his first issue, appellant argues that the evidence is insufficient to support

his conviction for the offense of sexual assault of a child because the complainant’s

testimony was not credible, there were “a litany of problems with [the




                                          26
complainant’s] testimony and the police investigation,” and there was no DNA

evidence to tie appellant to the sexual assault of the complainant.

      We review the legal sufficiency of the evidence by considering all of the

evidence in the light most favorable to the jury’s verdict to determine whether any

“rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318–19 (1979); Williams v.

State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Our role is that of a due

process safeguard, ensuring only the rationality of the trier of fact’s finding of the

elements of the offense beyond a reasonable doubt. See Moreno v. State, 755

S.W.2d 866, 867 (Tex. Crim. App. 1988). We defer to the responsibility of the

fact finder to resolve conflicts fairly in testimony, weigh evidence, and draw

reasonable inferences from the facts. Williams, 235 S.W.3d at 750. That said, our

duty requires us to “ensure that the evidence presented actually supports a

conclusion that the defendant committed” the criminal offense of which he is

accused. Id.

      We note that in reviewing the sufficiency of the evidence, a court must

consider both direct and circumstantial evidence and any reasonable inferences that

may be drawn from the evidence. See Clayton v. State, 235 S.W.3d 772, 778 (Tex.

Crim. App. 2007); see also Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App.

2012) (evidence-sufficiency standard of review same for both direct and


                                         27
circumstantial evidence). Circumstantial evidence is just as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can

be sufficient to establish guilt. See Clayton, 235 S.W.3d at 778; Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007). For evidence to be sufficient, the State

need not disprove all reasonable alternative hypotheses inconsistent with a

defendant’s guilt. See Wise, 364 S.W.3d at 903; Cantu v. State, 395 S.W.3d 202,

207–08 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d).            Rather, a court

considers only whether the inferences necessary to establish guilt are reasonable

based on the cumulative force of all the evidence when considered in the light most

favorable to the jury’s verdict. Wise, 364 S.W.3d at 903; Hooper, 214 S.W.3d at

13. The jury, as the judge of the facts and credibility of the witnesses, could

choose to believe or not to believe the witnesses, or any portion of their testimony.

Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986); Jenkins v. State, 870

S.W.2d 626, 628 (Tex. App.—Houston [1st Dist.] 1994, pet. ref’d).

      A person commits the offense of sexual assault of a child if, regardless of

whether he knows the age of the child at the time of the offense, he intentionally or

knowingly causes the penetration of the sexual organ of the child by any means.

See TEX. PENAL CODE ANN. § 22.011(a)(2)(a). A “[c]hild” means any person

younger than seventeen years of age. See id. § 22.011(c) (internal quotations

omitted).


                                         28
      As detailed above, the complainant testified that in October 2016 she was

fifteen years old. On or about October 1, 2016, while she was at the home of her

friend, A.K., appellant, who was in the bathroom of the home, told the complainant

to “come here.”     When the complainant went to the door of the bathroom,

appellant grabbed her hand and pulled her inside the bathroom. He closed the

door. Appellant pulled down the complainant’s spandex bottoms and underwear

and kissed her on the lips. When the complainant told appellant either “[s]top” or

“they’re going to know,” appellant replied, “[S]hh, they’re not going to know.”

      In the bathroom, appellant and the complainant moved in front of the sink,

with the complainant facing the sink. Appellant was behind her. Appellant then

penetrated the complainant’s vagina with his penis.              Appellant told the

complainant, “I’ve been waiting so long to fuck you.”             Appellant stopped

penetrating the complainant’s vagina and ejaculated into the toilet.

      The complainant’s testimony, standing alone, is sufficient evidence for the

jury to convict appellant of the offense of sexual assault of a child. 16 See TEX.

CODE CRIM. PROC. ANN. art. 38.07; Garcia v. State, 563 S.W.2d 925, 928 (Tex.

Crim. App. [Panel Op.] 1978); Jensen v. State, 66 S.W.3d 528, 533–34 (Tex.

App.—Houston [14th Dist.] 2002, pet. ref’d) (testimony of complainant, even


16
      Appellant concedes in his briefing that the complainant “testif[ied] that she was
      forcibly assaulted by [appellant]” and that “others at the party testified to a
      contemporaneous recollection of [the complainant] so stating soon thereafter.”

                                         29
when complainant is child, standing alone, is sufficient to support conviction for

sexual assault); Lopez v. State, 815 S.W.2d 846, 848–49 (Tex. App.—Corpus

Christi–Edinburg 1991, no pet.) (holding testimony of child complainant, whose

physical examination was normal after aggravated sexual assault, constituted

sufficient evidence of penetration).

      Moreover, to the extent that appellant’s arguments focus on the credibility of

the complainant’s testimony or the consistency of the evidence, the jury was the

sole judge of the credibility of the witnesses at trial, and we defer to the

responsibility of the fact finder to fairly resolve conflicts in testimony, weigh

evidence, and draw reasonable inferences from the facts.        See Williams, 235

S.W.3d at 750; see also Jenkins, 870 S.W.2d at 628.

      Finally, as to appellant’s complaint about a lack of DNA evidence tying

appellant to the sexual assault of the complainant, neither DNA evidence nor

physical evidence of trauma or abuse is required to support a sexual-assault

conviction. See Pena v. State, 441 S.W.3d 635, 641–42 (Tex. App.—Houston [1st

Dist.] 2014, pet. ref’d) (“The absence of DNA or fingerprint evidence at trial does

not render the other evidence insufficient to support the conviction.”); Bargas v.

State, 252 S.W.3d 876, 888 (Tex. App.—Houston [14th Dist.] 2008, no pet.); see

also TEX. CODE CRIM. PROC. ANN. art. 38.07 (complainant’s testimony sufficient to

support conviction).


                                        30
         Viewing all of the evidence in the light most favorable to the jury’s verdict,

we conclude that a rational trier of fact could have found the essential elements of

the offense beyond a reasonable doubt. Accordingly, we hold that the evidence is

sufficient to support appellant’s conviction for the offense of sexual assault of a

child.

         We overrule appellant’s first issue.

                                  Admission of Evidence

         In his second and third issues, appellant argues that the trial court erred in

admitting extraneous offense evidence of his two prior convictions for the offense

of aggravated sexual assault of a child 17 because he objected under Texas Code of

Criminal Procedure article 38.37 that he did not receive proper notice and he was

harmed by the trial court’s admission of the evidence. 18 See TEX. CODE CRIM.

PROC. ANN. art. 38.37, § 3.

         We review a trial court’s ruling on the admission of evidence for an abuse of

discretion. Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim. App. 2011); Walker

v. State, 321 S.W.3d 18, 22 (Tex. App.—Houston [1st Dist.] 2009, pet. dism’d). A

17
         Although appellant does not specifically identify the exact extraneous offense
         evidence about which he complains, we assume, based on his briefing, that his
         complaint is that the trial court erred in admitting into evidence State’s Exhibits 1–
         3, which relate to appellant’s two prior convictions for the offense of aggravated
         sexual assault of a child.
18
         Appellant only argues on appeal that the trial court erred in admitting the
         complained-of extraneous offense evidence because the State failed to give him
         notice under Texas Code of Criminal Procedure article 38.37.

                                               31
trial court abuses its discretion if it acts arbitrarily, unreasonably, or without

reference to any guiding rules or principles. Montgomery v. State, 810 S.W.2d

372, 380 (Tex. Crim. App. 1990). When considering a trial court’s decision to

admit evidence, we will not reverse the trial court’s ruling unless it falls outside the

“zone of reasonable disagreement.” Green v. State, 934 S.W.2d 92, 102 (Tex.

Crim. App. 1996) (internal quotations omitted). We will uphold a trial court’s

evidentiary ruling if it is correct on any theory of law applicable to that ruling. De

La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim. App. 2009). This is true even if

the trial court failed to give any reason or used the wrong reason for its ruling.

Prystash v. State, 3 S.W.3d 522, 527 (Tex. Crim. App. 1999).

      During the State’s case in chief, the trial court admitted into evidence State’s

Exhibit 1, a copy of appellant’s penitentiary packet related to his two previous

convictions for the offense of aggravated sexual assault of a child in trial court

cause numbers 666069 and 666070. The trial court’s judgments in State’s Exhibit

1 show that, in 1993, appellant pleaded guilty to two offenses of aggravated sexual

assault of a child, but the length of the sentences that appellant received as a result

of his convictions were redacted from the written judgments in State’s Exhibit 1.

Reed, a latent print examiner, testified that he had taken appellant’s fingerprints on

the morning of trial, and he compared appellant’s fingerprints to the fingerprints in

State’s Exhibit 1. Because the fingerprints matched, Reed explained that appellant


                                          32
was the same person who had previously been convicted twice of the offense of

aggravated sexual assault of a child.

      The trial court also admitted into evidence State’s Exhibits 2 and 3. State’s

Exhibit 2 is a copy of the indictment in trial court cause number 666069, which

alleged that appellant, “on or about May 30, 1993, did then and there unlawfully,

intentionally and knowingly cause the penetration of the female sexual organ of

[A.R.] . . . , a person younger than fourteen years of age, by placing his sexual

organ in the female sexual organ of [A.R.].” (Emphasis omitted.) The indictment

also alleged that appellant, “on or about May 30, 1993, did then and there

unlawfully[,] intentionally and knowingly cause the sexual organ of [A.R.], a

person younger than fourteen years of age, to contact the sexual organ of

[appellant].” (Emphasis omitted.)

      State’s Exhibit 3 is a copy of the indictment in trial court cause number

666070, which alleged that appellant, “on or about May 30, 1993, did then and

there unlawfully, intentionally and knowingly cause the penetration of the female

sexual organ of [L.F.] . . . , a person younger than fourteen years of age, by placing

his finger in the female sexual organ of [L.F.].” (Emphasis omitted.)

      “An extraneous offense is any act of misconduct, whether resulting in

prosecution or not, which is not shown in the charging instrument and which was

shown to have been committed by the accused.” Martinez v. State, 190 S.W.3d


                                         33
254, 262 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d) (internal quotations

omitted). Generally, Texas Rule of Evidence 404(b) prohibits the admission of

extraneous offenses to prove a person’s character or to show that the person acted

in conformity with that character. TEX. R. EVID. 404(b).

      However, Texas Code of Criminal Procedure article 38.37, section 2,

applicable to the prosecution of a defendant for the offense of sexual assault of a

child, provides:

      Notwithstanding Rules 404 and 405, Texas Rules of Evidence, and
      subject to [s]ection 2-a, evidence that the defendant has committed a
      separate offense described by [s]ubsection (a)(1) or (2)[, including the
      offense of aggravated sexual assault of a child,] may be admitted in
      the trial of an alleged offense described by [s]ubsection (a)(1) or
      (2)[, including the offense of sexual assault of a child,] for any bearing
      the evidence has on relevant matters, including the character of the
      defendant and acts performed in conformity with the character of the
      defendant.

TEX. CODE CRIM. PROC. ANN. art. 38.37, § 2(b); Belcher v. State, 474 S.W.3d 840,

844 (Tex. App.—Tyler 2015, no pet.) (noting article 38.37, section 2(b) allows

admission of evidence that defendant had previously committed certain sexual

offenses against non-victims of charged offense); see also Diaz v. State, No.

01-18-00636-CR, 2020 WL 2026320, at *3 (Tex. App.—Houston [1st Dist.] Apr.

28, 2020, no pet.) (mem. op., not designated for publication); Gutierrez v. State,

585 S.W.3d 599, 612 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (article

38.37, section 2 “makes admissible evidence that the defendant ha[d] committed a


                                         34
separate offense listed in the statute against any person ‘for any bearing the

evidence has on relevant matters, including the character of the defendant and acts

performed in conformity with the character of the defendant’” (quoting TEX. CODE

CRIM. PROC. ANN. art. 38.37, § 2(b)). Essentially, article 38.37 is an evidentiary

rule applicable to certain types of sexual abuse cases, including those involving

sexual assault of a child, that supersedes the application of Texas Rule of Evidence

404(b), and makes admissible certain extraneous offense evidence that Rule 404(b)

does not. See TEX. CODE CRIM. PROC. ANN. art. 38.37; Lara v. State, 513 S.W.3d

135, 141 (Tex. App.—Houston [14th Dist.] 2016, no pet.); see also Martines v.

State, 371 S.W.3d 232, 246 (Tex. App.—Houston [1st Dist.] 2011, no pet) (statute

supersedes application of Rule 404). Under article 38.37, section 3, the State must

give a defendant notice of its intent to introduce extraneous offense evidence in its

case in chief not later than the thirtieth day before trial. TEX. CODE CRIM. PROC.

ANN. art. 38.37, § 3; see also Pena v. State, 554 S.W.3d 242, 248 (Tex. App.—

Houston [14th Dist.] 2018, pet. ref’d) (“Article 38.37 requires the State to give a

defendant notice of the State’s intention to introduce evidence of certain other

offenses committed by the defendant, including sexual assault of a child, not later

than the 30th day before trial.”).

      Appellant complains about the admission of evidence related to his two

previous convictions for the offense of aggravated sexual assault of a child in trial


                                         35
court cause numbers 666069 and 666070 because he did not receive timely

notice. 19 The indictment for the offense charged in this case shows that one of

appellant’s prior convictions for the offense of aggravated sexual assault of a child

is alleged in the enhancement paragraph of the April 11, 2017 indictment as a

previous felony offense of which appellant was convicted on December 6, 1993.20

      Further, on November 1, 2018, the State gave notice of its intent to use

extraneous offense evidence at trial. The State included in the list of extraneous




19
      Due to our disposition of appellant’s second and third issues, we do not address
      whether appellant preserved for our review his complaint that the trial court erred
      in admitting evidence related to his two previous convictions for the offense of
      aggravated sexual assault of a child. See TEX. R. APP. P. 47.1; Sanders v. State,
      No. 01-17-00113-CR, 2018 WL 4129895, at *4 n.3 (Tex. App.—Houston [1st
      Dist.] Aug. 30, 2018, pet. ref’d) (mem. op., not designated for publication)
      (declining to address whether appellant preserved his complaint for appellate
      review); Cruz-Escalante v. State, 491 S.W.3d 857, 860 n.3 (Tex. App—Houston
      [1st Dist.] 2016, no pet.); see also Villarreal v. State, 470 S.W.3d 168, 174 n.2
      (Tex. App.—Austin 2015, no pet.) (“As a preliminary matter, we note that it is not
      entirely clear that this issue was preserved for appeal because it does not appear
      from the record that [defendant] asked for a continuance regarding the allegedly
      inadequate notice [under Texas Code of Criminal Procedure article 38.37].”);
      Martines v. State, 371 S.W.3d 232, 249 (Tex. App.—Houston [1st Dist.] 2011, no
      pet.) (although defendant objected to untimeliness of State’s notice of intent to
      introduce extraneous offense evidence, his complaint trial court erred in admitting
      extraneous offense evidence not preserved when he did not request continuance).
20
      The indictment alleged that, before the commission of the offense on October 1,
      2016, “on December 6, 1993, in Cause No. 666070, in the 184th District Court, of
      Harris County, Texas, [appellant] was convicted of the felony offense of
      aggravated sexual assault of a child.” (Emphasis omitted.)

                                          36
offense evidence appellant’s two previous convictions for the offense of

aggravated sexual assault of a child.21 The notice stated, in pertinent part:

      3.     Known prior convictions which the [S]tate intends to introduce
             at trial:

 OFFENSE              COURT         CAUSE COUNTY DISPOSITION
 Aggravated           184th         0666070 Harris 20 years TDC on
 Sexual Assault of    District                     12/6/93;       Mandate
 a Child-Under 14     Court                        Affirmed on 5/24/95
 Aggravated           184th         0666069 Harris 20 years TDC on
 Sexual Assault of    District                     12/6/93;       Mandate
 a Child-Under 14     Court                        Affirmed on 5/24/95

The November 1, 2018 notice also stated that the State was providing notice

pursuant to Texas Rules of Evidence 404(b) and 609 and article 37.07 of the Texas

Code of Criminal Procedure. 22

      On June 26, 2019, the State provided a supplemental notice of its intent to

use extraneous offense evidence at trial.       The supplemental notice stated, in

pertinent part:

      4.     Pursuant to Article 38.37 of the Texas Code of Criminal
             Procedure, the undersigned Assistant District Attorney hereby
             gives notice to [appellant] and his counsel that the State intends
             to introduce in the case in chief, notwithstanding Rules 404 and
             405 of the Texas Rules of Criminal Evidence, evidence of other
21
      The November 1, 2018 notice expressly references appellant’s two previous
      convictions for the offense of aggravated sexual assault of a child in trial court
      cause numbers 666069 and 666070.
22
      Appellant filed a “Request for 37.07 Notice,” a “Request for 404(b) Notice,” and a
      “Request for Notice of Impeachment Evidence,” under Texas Rule of Evidence
      609, on November 16, 2018, after the State had already provided him with the
      November 1, 2018 notice.

                                          37
             crimes, wrongs, or acts committed by [appellant] against the
             child who is the victim of this offense for it’s bearing on
             relevant matters, including, but not limited to, the state of mind
             of [appellant] and the child, and the previous and subsequent
             relationship between [appellant] and the child.

      5.     Pursuant to Article 38.37 of the Texas Code of Criminal
             Procedure, the undersigned Assistant District Attorney hereby
             gives notice to [appellant] and his counsel that the State intends
             to introduce in the case in chief notwithstanding Rules 404 and
             405 of the Texas Rules of Criminal Evidence, evidence of other
             crimes, wrongs, or acts committed by [appellant] for its bearing
             on relevant matters, including, but not limited to, the character
             of [appellant] or that [appellant] acted in conformity with that
             character.

      ....

      7.     The extraneous offense(s) and/or prior conviction(s) which the
             State intends to introduce at trial pursuant to 404, 609, 38.37,
             and 37.07 as above defined, are as follows:

            That in Harris County, Texas, [appellant], on or about MAY 30,
      1993, . . . did intentionally and knowingly cause the penetration of the
      female sexual organ of [L.F.], a person younger than fourteen years of
      age, by placing his finger in the female sexual organ of [L.F.].

Although the supplemental notice referenced appellant’s previous conviction for

the offense of aggravated sexual assault of a child in trial court cause number

666070, the State had already provided appellant notice of its intent to use this

specific extraneous offense evidence in its November 1, 2018 notice—almost eight

months earlier. Nineteen days after the State provided its supplemental notice, trial

commenced.



                                         38
      Texas Code of Criminal Procedure article 38.37, section 3’s notice

requirement provides that “[t]he [S]tate shall give the defendant notice of the

[S]tate’s intent to introduce in the case in chief evidence described by [s]ection 1

or 2 not later than the 30th day before the date of the defendant’s trial.” See TEX.

CODE OF CRIM. PROC. ANN. art. 38.37, § 3. A defendant need not request an article

38.37 notice from the State; he is automatically entitled to it. See Villarreal v.

State, 470 S.W.3d 168, 173 (Tex. App.—Austin 2015, no pet.); see also Lopez v.

State, No. 05-13-01137-CR, 2015 WL 3451560, at *1 n.2 (Tex. App.—Dallas Feb

2, 2015, pet. ref’d) (mem. op., not designated for publication).

      On November 1, 2018, the State gave appellant notice of its intent to use

extraneous offense evidence at trial. This notice was provided more than eight

months before trial. In its November 1, 2018 notice, the State listed appellant’s

two previous convictions for the offense of aggravated sexual assault of a child as

extraneous offense evidence that it sought to introduce at trial. Moreover, the State

specifically stated that it “intend[ed] to introduce” these “[k]nown prior

convictions” “at trial.”

      Appellant does not mention the State’s November 1, 2018 notice in his

briefing. But the failure of the November 1, 2018 notice to specifically state that

the State intended to offer the extraneous offense evidence under Texas Code of

Criminal Procedure article 38.37 is inconsequential. See Villarreal, 470 S.W.3d


                                         39
at 174–76 (rejecting defendant’s argument that for notice to be proper under article

38.37, section 3 it “must reference not only the evidence that will be offered but

must also set out the purpose for which the evidence will be introduced”); see also

Campbell v. State, No. 02-15-00018-CR, 2015 WL 10324054, at *3 (Tex. App.—

Fort Worth Dec. 10, 2015, no pet.) (mem. op., not designated for publication)

(overruling defendant’s complaint that State’s notice of its intention to introduce

extraneous offense evidence not sufficient because it did not explicitly state “that

any extraneous offense or act would be introduced for character-conformity

purposes” under article 38.37, section 2). Notice may be sufficient for purposes of

Texas Code of Criminal Procedure article 38.37, section 3 even when it does not

specifically reference “article 38.37” in the document. See Villarreal, 470 S.W.3d

at 174–76 (although notice given to defendant months before trial did not list

article 38.37, defendant was on notice of State’s general intent to introduce

extraneous offense evidence); see also Campbell, 2015 WL 10324054, at *3

(notice still proper even though State’s notice did not state that it intended to

introduce extraneous offense evidence under article 38.37, section 2); Pratt v.

State, No. 2-04-424-CR, 2005 WL 3527128, at *3–4 (Tex. App.—Fort Worth Dec.

22, 2005, pet. ref’d) (mem. op., not designated for publication) (holding notice

sufficient where State filed notice of intent to use “the outcry statement pursuant to

art[icle] 38.072 of the Texas Code of Criminal Procedure,” State filed multiple


                                         40
notices pursuant to Texas Rule of Evidence 404(b) of its intent to offer evidence of

other crimes, wrongs, or acts, and defendant “received notice of [previous] acts of

sexual abuse . . . from the nine-count indictment”); Lazalde v. State, No.

01-02-01319-CR, 2004 WL 63968, at *2 n.3 (Tex. App.—Houston [1st Dist.] Jan.

15, 2004, pet. ref’d) (mem. op., not designated for publication).

      The State’s November 1, 2018 notice did not reference article 38.37, but

appellant has not referred us to any authority, and we unaware of any, requiring the

State to specifically list in its notice of extraneous offense evidence the statutes or

rules under which that evidence will be introduced. See Villarreal, 470 S.W.3d at

174–76; see also Campbell, 2015 WL 10324054, at *3. The purpose of requiring

the State to provide notice regarding its intent to use evidence of extraneous

offenses is to prevent the defense from being surprised and to allow the defendant

adequate time to prepare for the State’s introduction of such evidence at trial. See

Villarreal, 470 S.W.3d at 176; see also Blunt v. State, No. 05-19-00216-CR, 2020

WL 1672552, at *4 (Tex. App.—Dallas Apr. 6, 2020, no pet.) (mem. op., not

designated for publication) (considering whether State’s notice provided pursuant

to article 38.37 was adequate to prevent defendant from being surprised and for

him to prepare adequate defense); Pratt, 2005 WL 3527128, at *3 (“The purpose

of the notice requirement[] in article[] . . . 38.37 is to prevent unfair surprise to the

defendant and to apprise him of the extraneous offenses . . . the State plans to


                                           41
introduce at trial.”); Cole v. State, 987 S.W.2d 893, 897 (Tex. App.—Fort Worth

1998, pet. ref’d) (analyzing prior version of article 38.37, section 3 and reasoning

that “[t]he purpose of the notice requirement is to prevent surprise to the defendant

and apprise him of the offenses the State plans to introduce at trial”); cf. Hayden v.

State, 66 S.W.3d 269, 271–72 (Tex. Crim. App. 2001) (discussing purpose of

Texas Rule of Evidence 404(b)’s notice provision); Hernandez v. State, 914

S.W.2d 226, 234 (Tex. App.—Waco 1996, no pet).

      More than eight months before trial began, appellant had notice of the

State’s intent to use evidence of his two prior convictions for the offense of

aggravated sexual assault of a child. The notice indicated that the State would

introduce such evidence during the guilt and innocence phase or the punishment

phase of trial. See Villarreal, 470 S.W.3d at 176. Thus, many months before trial,

appellant had notice that he needed to marshal a defense against the use of the

particular extraneous offense evidence about which he now complains. See id.; see

also Campbell, 2015 WL 10324054, at *3 (record did not indicate that defendant

lacked notice of, or was otherwise surprised by, any particular extraneous offense

evidence introduced by State at trial). Still yet, nineteen days before trial, the State

supplemented its notice to specifically reference article 38.37. 23 See Villareal, 470

S.W.3d at 175–76 (noting five days before trial, State amended its previous notice


23
      This supplemental notice did not list any new extraneous offense evidence.

                                          42
to include specific reference to article 38.37). Texas Code of Criminal Procedure

article 38.37 requires the State to give a defendant notice of the evidence that it

intends to use at trial, not the specific purpose for which the State intends to offer

the evidence. See Campbell, 2015 WL 10324054, at *3. In this case, the State, in

compliance with article 38.37, provided timely notice to appellant of its intention

to use at trial evidence of his two prior convictions for the offense of aggravated

sexual assault of a child. See Lazalde, 2004 WL 63968, at *2 n.3.

       Accordingly, we hold that the trial court did not err in admitting evidence of

appellant’s prior convictions for the offense of aggravated sexual assault of a

child. 24

       We overrule appellant’s second and third issues.




24
       Even if the trial court’s admission of the complained-of extraneous offense
       evidence was erroneous, such error constitutes non-constitutional error that would
       require reversal only if the error affected appellant’s substantial rights. See
       Gonzalez v. State, 544 S.W.3d 363, 373 (Tex. Crim. App. 2018); Gutierrez v.
       State, 585 S.W.3d 599, 618 (Tex. App.—Houston [14th Dist.] 2019, no pet.)
       (applying harmless-error test to complaint regarding notice under Texas Code of
       Criminal Procedure article 38.37). Here, we would conclude that any error by the
       trial court was harmless. See generally Motilla v. State, 78 S.W.3d 352, 355–56
       (Tex. Crim. App. 2002) (in determining whether error affected defendant’s
       substantial rights, considering (1) character of alleged error and how it might be
       considered in connection with other evidence; (2) nature of evidence supporting
       verdict; (3) existence and degree of additional evidence indicating guilt; and
       (4) whether State emphasized error).

                                           43
                                    Conclusion

      We affirm the judgment of the trial court.




                                             Julie Countiss
                                             Justice

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.

Publish. TEX. R. APP. P. 47.2(b).




                                        44